Per Cubiam,
No error was committed by the court in its refusal to direct the jury to render a verdict for the defendant. It was clearly within their province to determine from the evidence in the case whether the cause of the injury the plaintiff received was the negligence of the defendant, and if so whether the plaintiff’s own negligence contributed thereto. That it was the plain duty of the defendant company to provide a proper place and suitable appliances for the performance of the work its employees were required to do must bo conceded, and if the evidence disclosed an unwillingness of the company to provide such place and appliances, or having provided them, failed to maintain a proper supervision and care of them for the protection of their workmen, an inference of negligence would be the *184natural and probable result arising from their noncompliance with a plain duty. The evidence relating to the matters above referred to was for the consideration of the jury under proper instructions from thé court. The instructions presented every possible phase of the case'to which thé évidenee was applicable and they were absolutely impartial. We therefore conclude that a proper result was reached, by the verdict of the jury and that'no adequate cause appears which warrants interference with the judgment entered thereon.
Judgment affirmed.